DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 recites “the skin” in line 1, there is insufficient antecedent basis for this limitation in the claim.

Claims 2-11 are rejected for the same reason since they depend from a rejected claimed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7-11, are rejected under 35 U.S.C. 103 as being unpatentable over Lasarov et al. (US 2020/0288999) in view of Kokeguchi (US 2012/0256399).
     Regarding claim 1, Lasarov discloses a sensor patch configured to be attached to the skin of a user (page 1, [0009]) , the sensor patch comprising: wherein the frame comprises at least one senor configured to measure a biosignal of the user (sensor measure physiological measurements such as heart rate (HR) in page 4, [0047]).
 Lasarov discloses all the limitations set forth above but fails to explicitly disclose at least one opening; and a frame surrounding the at least one opening.
  However, Kokeguchi discloses at least one opening (fig. 6; page 2, [0036]); and a frame surrounding the at least one opening (fig. 6; page 2, [0036]).
   Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the feature of Kokeguchi within the system of Lasarov in order to measure the physiological conditions of a user thereby maximizing the reliability of the system.

Regarding claim 2, Lasarov discloses wherein the at least one sensor comprises at least one of:
a body fluid sensor configured to detect a body fluid of the user; a bioelectrical sensor configured to detect an electrophysiological signal of the user; and a pulse sensor configured to detect a pulse of the user (pulse sensor in page 4, [0045]).
 Regarding claim 7, Lasarov discloses wherein the frame comprises at least one electrode array connected to the at least one sensor (page 4, [0045]).
Regarding claim 8, Lasarov and Kokeguchi disclose all the limitations set forth in claim 1 and Kokeguchi further discloses wherein the frame comprises a unit frame of which both lateral middle portions are bent inward toward the at least one opening (fig. 6).
 Regarding claim 9, Lasarov and Kokeguchi disclose all the limitations set forth in claim 1 and Kokeguchi further discloses  wherein the unit frame of the frame comprises a plurality of unit frames that are repeatedly arranged such that a pair of vertices of a unit frame overlaps and faces a pair of vertices of another unit frame (fig. 6; page 2, [0036]).
 Regarding claim 10, Lasarov and Kokeguchi disclose all the limitations set forth in claim 1 and Kokeguchi further discloses wherein the frame comprises: a first unit frame; and a second unit frame,
wherein a lower end portion on a side of the first frame is an upper end portion on another side of the second unit frame (fig. 6; page 2, [0036])..
 Regarding claim 11, Lasarov discloses wherein when the frame is subjected to tensile stress in a first direction parallel to a surface of the skin to which the sensor patch is attached, the frame increases in length in the first direction and accordingly in a second direction which is parallel to the surface of the skin and perpendicular to the first direction (fig. 9-fig. 12, page 4, [0044-0051]).

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Lasarov et al. in view of Kokeguchi as applied to claim 1 above, and further in view of Wang et al. (US 2013/0233063).
   Regarding claim 3, Lasarov and Kokeguchi disclose all the limitations set forth in claim 1 but fail to explicitly disclose wherein the body fluid sensor comprises: at least one body fluid passage configured to discharge the body fluid in a direction away from the skin of the user; and an electrode configured to detect a current flowing through the body fluid of the user which is discharged through the body fluid passage.
  However, Wang discloses at least one body fluid passage configured to discharge the body fluid in a direction away from the skin of the user; and an electrode configured to detect a current flowing through the body fluid of the user which is discharged through the body fluid passage (page 3, [0028]).
 
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the feature of Wang  within the system of Lasarov and kokeguchi in order to measure the physiological conditions of a user thereby maximizing the reliability of the system.
 Regarding claim 4, Lasarov discloses wherein the body fluid passage has a perimeter unchanging, decreasing or increasing in a direction away from a skin attachment surface of the sensor patch (page 3, [0041]).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Lasarov in view of Kokeguchi as applied to claim 1 above, and further in view of Gilboa (US 2012/0010735).
 Regarding claim 5, Lasarov and Kokeguchi disclose all the limitations set forth in claim 1 but fail to explicitly disclose a hydrogel that has a lower portion making contact with the skin of the user and absorbs moisture from the skin of the user; an electrode configured to detect a current flowing through the hydrogel or biopotential; and an elastic membrane making contact with an upper portion of the hydrogel.
 However, Gilboa discloses a hydrogel that has a lower portion making contact with the skin of the user and absorbs moisture from the skin of the user; an electrode configured to detect a current flowing through the hydrogel or biopotential; and an elastic membrane making contact with an upper portion of the hydrogel (page 2, [0026]).
 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the feature of Gilboa  within the system of Lasarov and kokeguchi in order to measure the physiological conditions of a user thereby maximizing the reliability of the system.
  
 Regarding claim 6, Lasarov, Kokeguchi and Gilboa disclose all the limitations set forth in claim 1 and Gilboa further discloses wherein the elastic membrane comprises at least one opening, and
as the hydrogel increases in volume, the at least one opening increases in perimeter such that the moisture absorbed in the hydrogel is discharged through the at least one opening (fig. 3; page 2, [0026]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Toth et al. (US 2015/0335288) discloses modular physiologic monitoring systems, kits, and methods.
Libbus et al. (US 8,790,257) discloses multi-sensor……..decompensation.
Bly et al. (US 8,116,841) discloses adherent……..sensors.
Abreu (US 2009/0105605) discloses apparatus and method…..parameters.
Telfort et al. (US 2009/0093687) discloses systems…..acoustic monitor.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL PREVIL whose telephone number is (571)272-2971. The examiner can normally be reached Monday-Friday from 9:30 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wang Quan-Zhen can be reached on 571 272 3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





DP
May 16, 2022

                                                                               /DANIEL PREVIL/                                                                               Primary Examiner, Art Unit 2684